DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 161-185 are pending and are newly added in the response filed December 17, 2021. All previous grounds of rejection are withdrawn.

Claim Rejections - 35 USC § 112 - withdrawn
The rejection of claims 164, 165 and 174 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed February 19, 2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of Domingues et al. (“Rational design of a GCN4-derived mimetic of interleukin-4,” Nature Structural Biology, Vol 6, No 7, July 1999, pp. 652-656; IDS 6/23/2020 NPL 33) teaches the rational design of two helix coiled coil peptide mimetics of interleukin-4.  The reference does not teach polypeptides comprising domains X1, X2, X3, and X4 as defined in the instant claim 161 or its dependent claims or instant claim 164 and its dependent claims, nor does the reference teach polypeptides comprising a sequence at least 80% identical to instant SEQ ID NO: 181 as recited in claim 176 and its dependent claims.  Further, the reference does not provide any motivation to make all of the substitutions .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.